Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 16-1421

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                                  ADAM HILL,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                    Before

                         Howard, Chief Judge,
                   Selya and Lynch, Circuit Judges.


     Molly Butler Bailey and Strike, Gonzales & Butler Bailey on
brief for appellant.
     Thomas E. Delahanty II, United States Attorney, and Benjamin
M. Block, Assistant United States Attorney, on brief for appellee.



                               April 10, 2017
            Per    Curiam.      Defendant-appellant      Adam    Hill    pleaded

guilty to possession with intent to distribute both heroin and

cocaine in and around Sanford, Maine.            See 21 U.S.C. § 841(a)(1).

The district court determined that his guideline sentencing range

(GSR) was 84 to 105 months, and sentenced Hill to serve a sentence

at the nadir of the range: 84 months.            Hill appeals.    We summarily

affirm.   See 1st Cir. R. 27.0(c).

            We recently described the parameters under which an

appellate    court    reviews      criminal   sentences:         "In    general,

sentencing claims are addressed under a two-step pavane.                     See

United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008).                 First,

we address those claims that affect the procedural integrity of

the sentence.      See id.    Second, we address any residual question

as to the substantive reasonableness of the sentence.                   See id."

United States v. Rodríguez-Adorno, ___ F.3d ___, ___ (1st Cir.

2017) [No. 16-1114, slip op. at 11-12].           Both steps are implicated

in this appeal.

            Hill     does    not     challenge     the   district       court's

construction of his GSR.           He does, however, lodge two claims of

sentencing error.      The first claim is procedural in nature: he

says that the district court failed appropriately to consider the

factors enumerated in 18 U.S.C. § 3553(a).            Because this claim of

error was not raised below, review is for plain error.             See United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).


                                      - 2 -
             Contrary to Hill's importunings, the record reflects

that the district court carefully considered the section 3553(a)

factors. The court identified several aggravating factors, mulled

some mitigating factors (including, for example, the poor health

of Hill's father and Hill's addiction), and weighed the results

of its findings.

             It is apodictic that "a sentencing court has broad

discretion to weigh and balance the section 3553(a) factors."

Rodríguez-Adorno, ___ F.3d at ___ [slip op. at 13] (citing United

States v. Flores-Machicote, 706 F.3d 16, 23 (1st Cir. 2013)).                The

court "is not required to address those factors, one by one, in

some sort of rote incantation when explicating its sentencing

decision."     United States v. Dixon, 449 F.3d 194, 205 (1st Cir.

2006).   In this instance, Hill's claim of error reduces to nothing

more than a complaint that the sentencing court did not assign

various factors the weight that Hill would have preferred.                  That

complaint is empty: "such qualitative judgments fall comfortably

within a sentencing court's purview."           Rodríguez-Adorno, ___ F.3d

at ___ [slip op. at 14] (citing United States v. Bermúdez-

Meléndez, 827 F.3d 160, 165 (1st Cir. 2016); Flores-Machicote,

706 F.3d at 23).

             This leaves only Hill's asseveration that his sentence

is   substantively   unreasonable.        The   heartland    of    review    for

substantive    reasonableness   is   an    exploration      of    whether    the


                                 - 3 -
district court furnished a "plausible sentencing rationale" and

reached a "defensible result."        Martin, 520 F.3d at 96.      "In the

course of such a review, an appellate court is generally not at

liberty to second-guess a sentencing court's reasoned judgments."

Rodríguez-Adorno, ___ F.3d at ___ [slip op. at 16] (citing United

States v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011)); see Martin,

520 F.3d at 92 (noting that there is more than one reasonable

sentence in any given case).

             We assume, favorably to Hill, that our review is for

abuse of discretion.       See United States v. Ruiz-Huertas, 792 F.3d

223, 228 & n.4 (1st Cir.), cert. denied, 136 S. Ct. 258 (2015).

We discern none.    For one thing, the court's rationale was cogent.

The court noted such considerations as the gravity of Hill's

offense, the fact that Hill attempted to transfer his "source" to

another   drug   dealer,    his   "high-risk"   of   recidivism,   and   his

repeated violations of the conditions of a supervised release term

that trailed in the wake of his earlier federal conviction and

sentence.    In view of these (and other) considerations, the court

reasonably concluded that the need to protect the public and

promote respect for the law made an 84-month sentence the "right

sentence."

             For another thing, the court juxtaposed this plausible

sentencing rationale with an easily defensible result. After all,

a defendant who aspires to challenge a within-guidelines sentence


                                    - 4 -
as substantively unreasonable bears a heavy burden.           See United

States v. Pelletier, 469 F.3d 194, 204 (1st Cir. 2006).              This

burden is heavier still where, as here, the challenged sentence

is at the bottom of a properly configured GSR.          Cf. United States

v. Trinidad-Acosta, 773 F.3d 298, 309 (1st Cir. 2014) (explaining

that a defendant's burden is heavier when the sentence imposed is

below the applicable GSR).       Hill has not come close to carrying

this burden: the nature and circumstances of the crime, combined

with   his   sordid   criminal   past,   placed   a   bottom-of-the-range

sentence beyond reproach.        That sentence was well within the

universe of reasonable sentences for the offense of conviction.

             We need go no further.        For the reasons elucidated

above, Hill's sentence is summarily



Affirmed.    See 1st Cir. R. 27.0(c).




                                  - 5 -